Citation Nr: 0218087	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  99-01 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for status post 
fractured coccyx.

2.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for status post 
discectomy at L5-S1.

3.  Entitlement to service connection for polyneuropathy 
as a result of petroleum poisoning.

(The issues of service connection for bilateral hearing 
loss, tinnitus, lung disease (including asbestosis and 
emphysema, or any other lung disease as a result of 
petroleum poisoning), and skin disease of the hands, arms, 
and legs as a result of petroleum poisoning as well as a 
compensable initial evaluation for residuals of an 
excision of a foreign body from the left calf will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, among other things, denied 
the veteran's application to reopen claims of service 
connection for status post fractured coccyx and status 
post discectomy at L5-S1 as well as service connection for 
residuals of petroleum poisoning.  In a July 2001 
supplemental statement of the case, the RO reopened the 
veteran's claims of service connection for status post 
fractured coccyx and status post discectomy at L5-S1 and 
thereafter denied the claims of the merits.

As suggested above, this was not the first time that the 
veteran's claims of service connection for low back 
disorders were considered by VA.  Specifically, in October 
1991, the RO denied service connection for all low back 
disorders.  This decision became final when not appealed.  
See 38 U.S.C.A. § 7105.  Whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, regardless of the RO's action, the 
Board must initially address the question of whether "new 
and material" evidence has been presented sufficient to 
reopen the claims of service connection for low back 
disorders.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

As to the claims of service connection for bilateral 
hearing loss, tinnitus, lung disease (including asbestosis 
and emphysema, or any other lung disease as a result of 
petroleum exposure), and skin disease of the hands, arms, 
and legs as a result of petroleum poisoning as well as a 
compensable initial evaluation for residuals of an 
excision of a foreign body from the left calf, the Board 
is undertaking additional development pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the veteran and his 
representative notice and reviewing any responses to the 
notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  In October 1991, the RO denied a claim of service 
connection for all low back disorders.  The veteran was 
provided notice of the denial and did not appeal.

2.  The evidence received since the October 1991 decision 
is new and it bears directly and substantially upon the 
specific matters under consideration, and is so 
significant that it must be considered to decide fairly 
the merits of the veteran's claims of service connection 
for status post fractured coccyx and status post 
discectomy at L5-S1.

3.  The record includes uncontradicted medical opinion 
evidence indicating that current low back disorders, 
diagnosed as status post fractured coccyx and status post 
discectomy at L5-S1, were brought about by military 
service and/or an already service connected left calf 
disability.

4.  The record includes uncontradicted medical opinion 
evidence indicating that the veteran has polyneuropathy as 
a result of petroleum poisoning that occurred while he was 
in military service. 


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence 
sufficient to reopen previously denied claims of service 
connection for low back disorders, currently diagnosed as 
status post fractured coccyx and status post discectomy at 
L5-S1.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.303, 
20.1103 (2002).

2.  Resolving all reasonable doubt in the veteran's favor, 
low back disorders, diagnosed as status post fractured 
coccyx and status post discectomy at L5-S1, were incurred 
during active military service and/or by an already 
service connected disability.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002).

3.  Resolving all reasonable doubt in the veteran's favor, 
polyneuropathy was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the 
degree of notice which is contemplated by law.  In this 
regard, by the RO decision, the statement of the case, the 
supplemental statements of the case, and correspondence 
with the veteran, the veteran has been notified of the 
laws and regulations governing his claims, including the 
VCAA, and the reasons for the determinations made 
regarding his claims.  See, for example, statement of the 
case dated in September 1998, supplemental statements of 
the case dated in April 1999, April 2001, July 2001, 
January 2002, and July 2002; RO correspondence to the 
veteran dated in May 2001.

As to the applications to reopen, the Board notes that new 
38 C.F.R. § 3.159(c) includes provisions that the VA will 
attempt to obtain identified records even in an 
application to reopen a previously denied claim, but a VA 
examination will not be provided until a previously denied 
claim has been reopened with new and material evidence; 
these provisions are effective only as to applications to 
reopen which are received on and after August 29, 2001 
(they do not apply to the instant case).  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).  

VA has made reasonable efforts to obtain all relevant 
records.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, all identified and 
available post-service private and VA treatment records, 
written arguments presented by the veteran and his 
representative in support of the veteran's claims as well 
as testimony by the veteran at several hearings including 
an August 2002 hearing before the undersigned.  Moreover, 
for the reasons outlined below, the Board is granting the 
veteran's applications to reopen as well as the claim of 
service connection for status post fractured coccyx, 
status post discectomy at L5-S1, and polyneuropathy as a 
result of petroleum poisoning.  Therefore, the Board 
concludes that all relevant evidence has been obtained for 
determining the merits of the veteran's claims.  See 
38 U.S.C.A. § 5103 (as amended); 66 Fed. Reg. 45620, 45630 
(to be codified at 38 C.F.R. § 3.159(d)).  See also Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).  Also see, 
Counts v. Brown, 6 Vet. App. 473, 476 (1994), citing 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991) (noting 
that the "duty to assist is not unlimited" and that "the 
duty to develop pertinent facts applies to 'all relevant 
facts.'") (citation omitted)); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) ("'duty to assist' is not a 
license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim . . . [and] this duty is limited to 
specifically identified documents that by their 
description would be facially relevant and material to the 
claim"); cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, adjudication of the claims at this 
juncture may go forward because it poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

II.  The Merits

a.  Applications to Reopen

The veteran is seeking to reopen claims of service 
connection for low back disorders, currently diagnosed as 
status post fractured coccyx and status post discectomy at 
L5-S1, which were denied by the RO in October 1991.  The 
veteran filed his application to reopen these matters in 
July 1997.  This application was initiated prior to August 
29, 2001, the effective date of the amended version of 
§ 3.156(a), which redefines "new and material evidence" 
needed to reopen a previously denied claim.  See 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version 
most favorable to a claimant applies, unless the Congress 
provided otherwise or permitted the Secretary to do 
otherwise, and the Secretary does so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. Reg. 
37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  In this 
context, the Secretary of VA has specifically provided 
that the amendments to § 3.156 will be applicable to all 
claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As a result, the amended 
regulatory provisions governing new and material evidence 
are not applicable to the veteran's applications to 
reopen, which is discussed below.

In the October 1991 decision, the RO denied a claim of 
service connection for all low back disorders because 
service medical records did not confirm an injury to the 
lower spine and post-service medical records did not show 
any current disability.  Because a timely appeal of the 
adverse determination was not submitted, the Board 
concludes that the RO's decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).  However, 
the law and regulations provide that if new and material 
evidence has been presented or secured with respect to a 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.

"New and material" evidence, is evidence not previously 
submitted, not cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the United States Court of Appeals for 
Veterans Claims (Court) has stated that in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, supra, was not 
altered by the ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the 
last disallowance of the matter on any basis, in this 
case, since the RO's decision dated in October 1991.  See 
Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the 
additional evidence associated with the claims' folder 
since the denial.  These records include a post-service 
diagnoses of specific low back disorders (status post 
fractured coccyx and status post discectomy at L5-S1).  
See September 1997 VA general examination and October 2001 
VA bone examination.  The post October 1991 record also 
includes medical opinions linking these low back disorders 
to the fall down a submarine hatch the veteran reported 
took place while in military service and/or to his service 
connected residuals of an excision of a foreign body from 
the left calf.  See letters from James R. Fenoli, B.S., 
D.C. (Chiropractic Physician), dated in January 1999, June 
2001, August 2001, and September 2001 (Dr. Fenoli linked 
current back disabilities to both the fall while in 
military service and service connected left calf 
disability); letter from Rayland K. Beurlot, M.D., dated 
in June 2002 (Dr. Beurlot linked current back disorders to 
both the fall while in military service and service 
connected left calf disability); private treatment records 
from Douglas A. Waldman, M.D., dated in March 2002 and 
April 2002 (Dr. Waldman linked current back disabilities 
to the fall the veteran had while in military service); 
and letter from James L. Zum Brunnen, M.D., dated in 
January 2001 (Dr. Brunnen linked current back disabilities 
to the fall the veteran had while in military service).

The Board consequently determines that the additional 
medical evidence is both new and material as defined by 
regulation.  38 C.F.R. § 3.156(a).  The above opinions 
regarding current diagnoses and the origins or etiology of 
current low back disorders were not previously of record, 
and as such, this new evidence bears directly and 
substantially upon the issues at hand, and is neither 
duplicative nor cumulative.  This new evidence is so 
significant that it must be considered in order to decide 
fairly the merits of the claims for service connection for 
low back disorders current diagnosed as status post 
fractured coccyx and status post discectomy at L5-S1.  Id.  
Having determined that new and material evidence has been 
added to the record, the veteran's applications to reopen 
claims of service connection for low back disorders are 
granted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

b.  Claims for Service Connection

As to the claims of service connection for low back 
disorders current diagnosed as status post fractured 
coccyx and status post discectomy at L5-S1 as well as 
service connection for polyneuropathy as a result of 
petroleum poisoning, the Board notes that service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be 
granted where disability is proximately due to or the 
result of already service-connected disability.  38 C.F.R. 
§ 3.310.  Compensation is also payable when service-
connected disability has aggravated a non-service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Next, the Board notes that it is our responsibility to 
weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so doing, 
the Board may accept one medical opinion and reject 
others.  Id.  At the same time, we are mindful that we 
cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, supra; Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Thus, we must determine the 
weight to be accorded the various items of evidence in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

Initially, the Board finds that a review of the record on 
appeal shows the veteran provided competent evidence 
supporting his claim as to having been involved in a fall 
while in military service in which he injured his low back 
and his having been exposed to petroleum products while in 
military service.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Specifically, the veteran's 
statements and testimony, along with the lay affidavits 
from the men he served with along with the information 
found in his service medical records, leads the Board to 
conclude the veteran both injured his low back in a fall 
while in military service and was exposed to petroleum 
products while in military service.

As to his claim for service connection for low back 
disorders, the veteran asserted, at both October 2001 and 
August 2002 hearings, and in numerous writings to the RO, 
that he injured his low back when he fell down a hatch and 
landed on a mess deck table when working on a submarine 
while serving at the a submarine repair facility at Pearl 
Harbor.  In addition, a review of the record on appeal 
reveals a number of statements from friends of the 
veteran, offered as proof of the occurrence of his in-
service injury.  In February 1999, the RO received three 
statements from men the veteran service with while in 
military service.  In two of the statements, the men 
reported that they remembered hearing about the veteran's 
fall and saw that he had to sit on a "donut" after the 
injury.  It was also reported that the fall took place in 
approximately the summer of 1964.  In a third statement, 
from a friend that was with the veteran at the time of the 
fall, it was reported that the veteran fell while working 
with him on the USS Bonefish in the early summer of 1964 
while going down a ladder.  He reported that the veteran 
fell because the deck was wet because it was raining.  It 
was also reported that the veteran landed on a mess deck 
table.  Next, he reported that he and another sailor 
helped the veteran to the dispensary for treatment and he 
thereafter found out that the veteran's tailbone had been 
broken in the fall.  He also remembered seeing the veteran 
thereafter using a cushion to sit on.  In a statement, 
dated in October 2000, an in-service buddy, who served 
with the veteran from 1960 to 1962, reported that he saw 
the veteran fall off of a ladder during a gunfire 
exercise.  Similarly, in a June 2001 statement, another 
friend reported that the veteran was injured in a gun 
firing exercise.  Tellingly, the veteran's service medical 
records verify, at least in part, the events the veteran 
reported took place while in military service.  
Specifically, a June 1964 treatment record from the "Sub 
Base Dispensary" noted that the veteran's tailbone was to 
be checked and he was given an air cushion.

As to the veteran's claim for polyneuropathy due to 
exposure to petroleum products while in military service, 
the veteran asserted, at both October 2001 and August 2002 
hearings, and in numerous writings to the RO, that he was 
exposed and poisoned by petroleum products while serving 
in the navy because part of his job included transferring 
oil from ships and cleaning out oil tanks.  Likewise, a 
review of the record on appeal reveals a number of 
statements from friends of the veteran offered as proof of 
his in-service exposure to petroleum products.  
Specifically, in an October 2000 statement from a friend, 
it was reported that he and the veteran handled oil 
loading and transferring as well as cleaning of oil 
storage tanks while they served together.  It was also 
noted that, on one occasion, the veteran became ill while 
cleaning an oil tank and had to go to sick bay for 
treatment of sores on his skin caused by the oil.  
Similarly, in a June 2001 statement from another friend, 
it was reported that the veteran served with this friend 
aboard the USS Tolovana and during this time the veteran's 
job included having to go down into empty black oil and AV 
gas tanks ". . . to scrap the slugs that the [p]umps did 
not remove [and,] . . . on one cleaning detail[,] he came 
up with blisters on his hand and arm . . ."  Once again, 
the veteran's service medical records verify, at least in 
part, the events the veteran reported took place while in 
military service.  Specifically, an August 1961 service 
medical record noted that the veteran complained of 
lesions on his hands and left knee, noted that the veteran 
had a five month history of rashes, and, on examination, 
noted that the veteran had neurological problems 
associated with burns.

Furthermore, the record on appeal includes not only post 
service complaints, diagnoses, or treatment for low back 
disorders diagnosed as status post fractured coccyx, 
status post discectomy at L5-S1, and polyneuropathy, but 
opinions directly linking current disorders to his 
military service.  See Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a 
current disability and events in service or an injury or 
disease incurred there); See also Hickson v. West, 
12 Vet. App. 247 (1999).  

Specifically, as to the veteran's polyneuropathy due to 
exposure to petroleum products while in military service, 
the post-service medical evidence includes a July 2001 
letter from J. Michael Beleu, M.D., and an October 2001 VA 
bones examination in which the doctors diagnosis the 
veteran with a current neurological problem and thereafter 
opine that it is due to the veteran's in-service exposure 
to petroleum.  Specifically, Dr. Beleu opined, after the 
veteran provided him with certain documents to review 
regarding his history, but which documents were not 
provided to the RO, that 

[the veteran] relates dull sensations 
to pain, he relates to lead exposure 
incurred in the service.  Lead toxicity 
can lead to perepherial (sic) 
neuropathy . . . denyneuropathy of the 
long nerves, . . . and memory loss.  As 
likely as not his symptoms he now 
experiences would relate to this 
experience.  

Likewise, the October 2001 VA bones examiner, after 
diagnosing the veteran with sensory polyneuropathy, 
opined, in relevant part, that "polyneuropathy is probably 
related to exposure to lead and/or petroleum . . ."

As to the veteran's low back disorders, VA treatment 
records show the veteran's complaints and/or treatment for 
low back pain with and without radiculopathy diagnosed as 
status post fractured coccyx and status post discectomy at 
L5-S1.  See VA spine and bone examinations dated in 
September 1997; VA bones examination dated in October 
2001; VA treatment records dated in January 2000, July 
2000, March 2001, May 2001, and July 2001; letters from 
James R. Fenoli, B.S., D.C. (Chiropractic Physician), 
dated in January 1999, June 2001, August 2001, and 
September 2001; private treatment records from Rayland K. 
Beurlot, M.D., dated in June 2002; private treatment 
records from Douglas A. Waldman, M.D., dated in March 2002 
and April 2002; and letter from James L. Zum Brunnen, 
M.D., dated in January 2001; and electromyography (EMG) 
dated in July 2001.  

Moreover, as reported above, private physicians have 
medically linked the veteran's current adverse back 
pathology to the fall the veteran reported took place 
while in military service as well as to his already 
service connected left calf disability.  Specifically, Dr. 
Fenoli linked current back disabilities to both the fall 
while in military service and service connected left calf 
disability (see letters dated in January 1999, June 2001, 
August 2001, and September 2001), Dr. Beurlot linked 
current back disorders to both the fall while in military 
service and service connected left calf disability (see 
private treatment record dated in June 2002), Dr. Waldman 
linked current back disabilities to the fall the veteran 
had while in military service (see private treatment 
records dated in March 2002 and April 2002), and Dr. 
Brunnen also appeared to link current back disabilities to 
the fall the veteran had while in military service (see 
private treatment record dated in January 2001).

The Board recognizes that the record is not uniform in 
providing medical opinions that link currently claimed low 
back and neurological disabilities to the veteran's 
military service or an already service connected 
disability.  As to the claim for polyneuropathy due to 
exposure to petroleum products while in military service, 
a review of the record on appeal shows that the September 
1997 VA general examiner opined that the veteran was 
status post contact dermatitis due to exposure to 
petroleum without recurrence or current symptomology and 
was status post exposure to petroleum vapor with transient 
symptomology without current symptomology.  The October 
2001 VA bones examiner also opined that the veteran's 
current polyneuropathy was also caused by a traumatic 
injury.  Similarly, as to the veteran's claims of service 
connection for low back disorders diagnosed as status post 
fractured coccyx and status post discectomy at L5-S1, a 
review of the record on appeal shows that the September 
1997 VA general examiner opined that the veteran did not 
have any current adverse symptomology due to his old 
fractured coccyx.

Nonetheless, the record on appeal is devoid of any medical 
opinion evidence that directly contradicts Dr. Beleu's and 
the October 2002 VA bones examiner's opinions as to the 
origins and etiology of the veteran's current 
polyneuropathy - the verified in-service exposure to 
petroleum while cleaning fuel tanks and/or transferring 
fuel.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Likewise, the record on appeal is devoid of any medical 
opinion evidence that directly contradict Drs. Fenoli, 
Beurlot, Waldman, and Brunnen's opinions as to the origins 
and etiology of the veteran's current low back disorders 
(i.e., status post fractured coccyx and status post 
discectomy at L5-S1) - the verified in-service fall in 
which he injured his low back.  Id.  Moreover, while the 
September 1997 VA general examiner opined that the veteran 
did not have any current adverse symptomology due to the 
fracture coccyx, this opinion goes to the proper rating to 
assign the disability and not whether or not the veteran 
has a service connected disability.  38 C.F.R. § 4.71a.

Accordingly, the Board finds that the evidence of a 
medical nexus between the veteran's current low back 
disorders (status post fractured coccyx and status post 
discectomy at L5-S1) and polyneuropathy and military 
service is at least in equipoise.  See 38 U.S.C.A. § 5107 
(Supp. 2002); 38 C.F.R. § 3.102 (2002).  Under such 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that the 
evidence supports grants of service connection for status 
post fractured coccyx, status post discectomy at L5-S1, 
and polyneuropathy.  Colette v. Brown, 82 F.2d 389 (Fed. 
Cir. 1996); Hensley v. Brown, 5 Vet. App. 155 

(1993); 38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


ORDER

Service connection for status post fractured coccyx is 
granted.

Service connection for status post discectomy at L5-S1 is 
granted.

Service connection for polyneuropathy is granted.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

